Citation Nr: 1236729	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from July 1952 to July 1956.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO).
    
This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDING OF FACT

Tinnitus is related to the Veteran's period of active service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2012).  This is so because the Board is taking action favorable to the Veteran by granting in full the issue of entitlement to service connection for tinnitus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that his currently diagnosed tinnitus is related to his period of active military service and/or to service-connected bilateral hearing loss.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 3.303(d).  Service connection for certain disabilities, including organic diseases of the nervous system, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis can also be granted where a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service treatment records associated with the claims file are negative for a diagnosis of or treatment for tinnitus.  There is also no evidence of such within one year after discharge from service.  Service personnel records showed that the Veteran worked as a machinery mechanic in the Navy.

The Veteran submitted a statement in support of the current claim dated November 2007.  Specifically, the Veteran indicated that he was exposed to hazardous noises when performing his in-service duties.  According to the Veteran, he performed these duties without the benefit of hearing protection.  The Veteran also reported subjective complaints of tinnitus since service.

The Veteran was afforded a VA audiology examination in April 2008.  It was noted that the Veteran worked in a machine shop in an engine room aboard a ship in the Navy for three and one-half years.  Hearing protection was not provided.  He reported subjective complaints of ringing in the ears within a few years after discharge from service.  The Veteran subsequently worked in a machine shop for 30 years after discharge from service, but he denied a history of recreational noise exposure.  Audiometric testing revealed evidence of mild sloping to severe sensorineural hearing loss in the right ear and mild sloping to profound sensorineural hearing loss in the left ear.  The Veteran's claims file was not available for review, so the examiner was unable to provide an etiological opinion without resort to speculation.

VA requested an etiological opinion in connection with the current claim in July 2008.  The Veteran reported that his tinnitus began six years prior to this examination.  The examiner attributed the Veteran's bilateral hearing loss disability to service, but indicated that the Veteran's tinnitus was "not likely" related to his active military service.  In reaching this conclusion, the examiner noted that while the Veteran likely worked in a noisy environment in service, the bulk of his noise exposure came after discharge from service and as a result of post-service employment in a civilian machine shop for nearly 40 years.  Moreover, the Veteran reported the onset of his tinnitus as being many years after discharge and within six years from the date of this examination.  

The RO denied the Veteran's service connection claim for tinnitus in the August 2008 rating decision currently on appeal on the grounds that this disability was not incurred in or caused by his period of active duty service.  In a notice of disagreement dated that same month, the Veteran's representative expressed the opinion that tinnitus can become manifest at any time following noise exposure.  Citing to Harrison's Principles of Internal Medicine, the representative also asserted that the cause of tinnitus can usually be determined by finding the cause of a co-existing hearing loss.  As such, the representative raised for the first time the argument that the Veteran's currently diagnosed tinnitus was secondary to his service-connected bilateral hearing loss.

In February 2009, the Veteran expressed the opinion that his tinnitus was related to his period of active duty service and the noise exposure he experienced therein.  The Veteran's representative also submitted a statement dated November 2009.  Specifically, the representative asserted that the Veteran's tinnitus was a symptom of the service-connected bilateral hearing loss.  In reaching this conclusion, the representative cited to the Merck Manual for the proposition that "an associated hearing loss is usually present with tinnitus."

The Board remanded the Veteran's service connection claim for tinnitus in January 2010.  Pursuant to the Board's remand order, the RO obtained an etiological opinion from a VA audiologist in July 2010.  The audiologist noted that while hearing loss and tinnitus were commonly present together, they were "not necessarily mutually occurring."  Additional causes of tinnitus included certain medications, stress, nicotine, anxiety, sodium, and excessive caffeine, etc.  The audiologist noted that according to past VA examination reports, the Veteran recalled 2002 as the earliest date of onset of his tinnitus symptoms.  Thus, the audiologist concluded that the Veteran's tinnitus was "not at least as likely as not" secondary to service-connected bilateral hearing loss.  The audiologist further noted that hearing loss did not cause tinnitus, or vice versa.  

This same audiologist was asked to provide another etiological opinion in July 2012.  The audiologist described the etiological opinion in the Veteran's case as "unchanged" from the one offered in July 2010.  Specifically, the audiologist noted that while hearing loss and tinnitus were commonly present together, they were "not necessarily mutually occurring."  Additional causes of tinnitus included certain medications, stress, nicotine, anxiety, sodium, and excessive caffeine, etc.  The audiologist further noted that hearing loss did not cause tinnitus, or vice versa.  As such, the audiologist found that the Veteran's tinnitus was not secondary to or aggravated by his service-connected bilateral hearing loss disability.    

Preliminarily, although the Veteran's service treatment records were negative for a diagnosis of or treatment for tinnitus, the Board finds that the Veteran's statements that he was exposed to significant in-service noise exposure to be highly credible as such statements are consistent with the circumstances, conditions, or hardships of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(d) (2012).  Further, tinnitus has been diagnosed and this fact is not in dispute.  

There are competing opinions regarding the Veteran's currently diagnosed tinnitus and its relationship to service or a service-connected disability, if any.  On one hand, the Veteran has expressed the opinion that his diagnosed tinnitus is related to service and/or secondary to service-connected bilateral hearing loss.  While the Veteran initially reported that he had tinnitus since service, he later stated that the onset of these symptoms was approximately 2002, many years after discharge from service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a veteran is competent to provide lay evidence of his experiencing ringing in the ears since service).  In contrast, VA audiologists indicated in July 2008, July 2010, and July 2012 that the Veteran's tinnitus was either "not likely or was not at least as likely as not" related to his period of active service and/or secondary to or aggravated by service-connected bilateral hearing loss.  Moreover, while one VA audiologist put forth alternative causes of tinnitus in July 2010 and July 2012, to include certain medications, stress, nicotine, anxiety, sodium, and excessive caffeine, etc., the audiologist did not indicate the extent to which one or more of these alternative causes applied to the Veteran's case, if at all.  

The Board acknowledges that the Veteran reported significant instances of post-service occupational noise exposure.  However, the Board cannot reasonably disassociate the nature or severity of the Veteran's in-service noise exposure from complaints of tinnitus as a consequence of other post-service experiences.  Further, in light of the RO's August 2008 decision to grant service connection for bilateral hearing loss, it is worth noting that "an associated hearing loss is usually present" with tinnitus.  See The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  See The Merck Manual, Sec. 7, Ch. 85, Inner Ear.  While having to rely on its own reading of medical treatise evidence regarding a relationship between tinnitus and sensorineural hearing loss is not evidence that the Board would find as useful as the report of a qualified examiner who could discuss such a relationship in this particular case, the Board finds that the evidence provides a sufficient basis in this case on which to resolve reasonable doubt in favor of the Veteran.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for tinnitus is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


